Title: To George Washington from Robert Stewart, 23 July 1758
From: Stewart, Robert
To: Washington, George

 

Cresups [Md.] July 23rd 17588 o’Clock P.M.
Dear Sir

Your favour of yesterday’s Evening was handed me this morning before Reville Beating—In answer I beg leave to assure you that should that formidable Body of Indians attempt this place I will exert myself to the utmost in giving them a proper Reception.
It was sometime after dark before the Junction of the little Partys that compose my small Command could be effected, then I did not loose a moment in placing advanc’d Sentrys and appointing Alarum Posts &ca on rect of yours we repair’d to these Posts and so soon as day came Detach’d some of our best woodsmen different ways to endeavour at making some discoverys, employ’d a Party to repair the Fences and finish the Penns and at present thinks I have little to fear from double my numbers.
The Doctr & McNeil desir’d I would have an Escort for them at Enocks’s Wednesday night as the Enemy is about will send every body I can spare.
There’s glorious Grass here, I wish to God you would use your Interest to keep me here till we begin our long March—I beg you’ll please present my Complemts to Colo. Byrd and the rest of my good acquaints. with you & believe me to be with unalterable Regard My Dear Colonel Your truely affecte & much obliged hble Servt

Robert Stewart

